The judgment of the court was pronounced by
Slidell, J.
In 1839, the plaintiffs obtained a writ of arrest against McNeil, who gave bail. Judgment was rendered against McNeil, in 1842: a writ of fieri facias was issued, and returned nulla bona. A rule was then taken against the surety on the bail bond, to show cause why judgment should not be rendered «gainst him for the amount of the plaintiffs’ claim. The defence urged by the defendant in the rule is, his discharge, by reason of the act of 1840, entitled “an act to abolish imprisonment for debt.” There was judgment in favor of the defendant in the rule, and the plaintiffs have appealed.
The question thus presented cannot bo considered an open one. It has been settled by numerous decisions, which are cited in the case of Frey v. Hebenstreit, 1 Rob. 565. Soe also Jartroux v. Debergue, 5 Rob. 127. Waring v. Crawford, 9 Rob. 291. Judgment affirmed.